Citation Nr: 1419129	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, to include degenerative disc disease (DDD) at the 4th and 5th lumbar (L4-5) disc space and at the lumbosacral junction (L5-S1) and intervertebral disc syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1998 to March 2001.

The matter comes before the Board of Veterans' Appeals from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which confirmed and continued a 10 percent rating for DDD at L4-5 and L5-S1.

Historically, a May 2001 rating decision granted service connection for what was characterized as mechanical low back pain (claimed as a residual of a back injury), and assigned an initial 10 percent rating, effective March 18, 2001 (the day after service discharge).  In pertinent part, a July 2004 rating decision recharacterized the service-connected low back disorder as DDD at L4-5 and L5-S1 but confirmed and continued the 10 percent rating; and granted service connection for radiculopathy of the right lower extremity (as secondary to the service-connected DDD at L4-5 and L5-S1) which was assigned an initial 20 percent disability rating, effective November 4, 2003.

In pertinent part, a subsequent July 2008 rating decision granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating, effective February 28, 2008, and confirmed and continued the 20 percent rating for radiculopathy of the right lower extremity.

In March 2014 the Veteran's representative submitted a statement requesting a new VA examination on the issue of total disability rating based on individual unemployability (TDIU).  However, the record reflects that the Veteran remains employed, and therefore a claim for TDIU has not been raised by the record.

A transcript of a travel Board hearing before the undersigned Veterans Law Judge in Nashville, Tennessee, in March 2010 is of record.  The Veteran and his wife testified at that hearing.  

In May 2010 the Board remanded the claim for additional development.   After the RO issued an October 2011 statement of the case, the Veteran submitted additional evidence, which was received in July 2011.  An April 2014 statement from the Veteran's representative waived initial RO consideration of that evidence.


FINDING OF FACT

During the period on appeal, the Veteran's lumbar spine disability was manifested by over 6 weeks of incapacitating episodes over a 12 month period, but not by ankylosis of the spine.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but not higher, for a lumbar spine disability, since August 7, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to a rating in excess of 10 percent for a lumbar spine disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in August 2007 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in February 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in December 2007, June 2008, and June 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder(s) since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The December 2007, June 2008, and June 2010 examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 for his lumbar spine disability.  For the reasons that follow, the Board concludes that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In August 2007, the Veteran filed a claim for an increased rating for his lumbar spine disability, stating that his condition had worsened.

Private treatment records dated August 2006 through February 2008 show the Veteran was treated at Premier Medical Group (PMG) for low back pain.  Specifically, the records show that on 10 occasions between August 2006 and September 2007, the Veteran was treated for low back pain at PMG.

In September 2007, a doctor of osteopathic medicine at PMG, Dr. L.S., submitted a letter stating that typically the Veteran's back pain remained stable, at a level of 4 on a scale of 1 to 10.  Dr. L.S. noted the Veteran experienced exacerbations of back pain, which increased the pain level to an 8 or a 9 out of 10.  Range of motion testing showed forward flexion of 70 to 75 degrees, extension to 30 degrees, and lateral "bending" of 25 to 30 degrees.  Pain was noted on range of motion.

In December 2007, the Veteran underwent a VA examination complaining of back pain.  The Veteran noted he was employed, but stated he had lost 5 weeks of working time due to his low back pain over the last 12 months.  Specifically, he stated he suffered 10 incapacitating episodes over the last 12 months, lasting 5 to 6 days at a time.  Range of motion testing showed forward flexion to 70 degrees with pain, extension to 10 degrees, left and right bilateral flexion to 10 degrees, left and right lateral rotation to 20 degrees, and no loss of motion on repetitive testing due to pain.

In February 2008, the Veteran filed a notice of disagreement, in which he stated that he missed 24 to 36 days of work.  He reported that on certain days he could not get out of bed or walk due to back pain, and that his movement was limited.

In a June 2008 VA examination, the Veteran again complained of low back pain.  The Veteran stated that he was still employed, but noted he had lost 6 weeks of work over the last 12 months due to low back pain and weakness.  He reported worsening symptoms since his December 2007 VA examination.  

In his March 2010 Board hearing, the Veteran stated that he received treatment at PMG every 9 to 14 days.  He reported limited bending and lifting.  He endorsed constant pain.  He testified that he was forced to leave his position of employment as a corrections officer because he was unable to complete the tasks required; however, he subsequently obtained a fulltime position that did not involve any bending, lifting, stooping or crawling.  He noted that at his current position, he had to take off work once every 9 days.  He further testified that during a flare-up, the pain lasts for 3 to 4 days, and occurs about once every 2 weeks.  The Veteran noted that during the flare ups, he was typically in contact with his physician at PMG, who would advise the Veteran to take his medication and to lie down.

In March 2010, Dr. L.S. from PMG submitted a letter stated that the Veteran back pain seemed to be getting worse over time, and that the Veteran had more frequent flare-ups and required more frequent office visits for the back pain.  

In June 2010, the Veteran underwent another VA examination for his back pain.  Range of motion testing showed 80 degrees of flexion, 20 degrees of extension, left and right lateral flexion to 25 degrees, left and right lateral rotation to with pain on motion.  However, there was no additional limitation of motion due to pain.  The Veteran noted 12 incapacitating episodes over the last 12 months, each lasting 2 days.

The Veteran's lumbar spine disability is rated at 10 percent under Diagnostic Code 5010.

Diagnostic Code 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 4.71a.

The record reflects that upon examination in June 2010, the Veteran was capable of forward flexion of 80 degrees with pain, but with no diminution in any of these with repetitive testing.  In December 2007, the Veteran was capable of forward flexion to 70 degrees, without apparent pain.  In September 2007, the Veteran was capable of forward flexion to 70 degrees.  As such, the evidence of record demonstrates that the Veteran has been capable of forward flexion of the thoracolumbar spine in excess of 60 degrees throughout the pendency of this claim.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

According to the December 2007 and June 2010 VA examiners, the Veteran had no additional limitations on range of motion after repetitive motion.  As such, the evidence demonstrates that a higher disability evaluation is not warranted due to functional loss under DeLuca.

In addition, the fact that the Veteran has maintained motion in the spine reflects that he has not suffered from ankylosis during the pendency of this claim.  A higher rating is available when there is evidence of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, favorable ankylosis is a condition in which a spinal segment is fixated in the neutral position (0 degrees).  See id at Note (5).  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire spinal segment at 0 degrees.  As such, a higher evaluation is not warranted for ankylosis of the spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted. 

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the relevant evidence of record, the Veteran reported in his December 2007 VA examination that he suffered 10 incapacitating episodes in the past 12 months, each lasting 5 to 6 days.  This is supported by the Veteran's private treatment records, which show the Veteran sought treatment for low back pain 9 times between December 2006 and December 2007 at PMG.  The Veteran's testimony from March 2010 explains that during an incapacitating episode, he experienced severe pain and his private physician would recommend medication and bed rest.  The Board finds these to be incapacitating episodes for purposes of 38 C.F.R. § 4.25, occurring 10 times in a single year and lasting 5 or 6 days, and totaling in over 6 weeks of incapacitation.  

Though the Veteran's private treatment records from PMG do not reflect any treatment beyond February 2008 to substantiate the Veteran's claims of ongoing incapacitating episodes, the Board finds the Veteran's statements are sufficient to maintain a 60 percent rating throughout the period on appeal.  In his June 2008 VA examination, the Veteran reported missing 6 weeks of work due to back pain, and the March 2010 Board hearing includes testimony from the Veteran that his incapacitating episodes occurred once every two weeks and lasted for 3 to 4 days.  The Veteran's statements indicate that he did not experience any improvement in the duration or frequency of his incapacitating episodes, which is supported by the March 2010 letter from Dr. L.S., stating that the Veteran's back pain was worsening with time, and that his visits to the office had increased.

Though in his June 2010 VA examination the Veteran reported 12 incapacitating episodes lasting 2 days each (a total of less than 4 weeks), the Board finds that the March 2010 testimony from the Veteran and the March 2010 statement from 
Dr. L.S. at PMG indicate an overall worsening of the Veteran's disability, not an improvement.

Resolving reasonable doubt in favor of the Veteran the Board finds that the Veteran's spinal disability manifested in over 6 weeks of incapacitating episodes warranting a 60 percent rating as of August 7, 2006, one year prior to the date of claim.  38 C.F.R. § 4.71(a), Diagnostic Code 5243.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 60 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.   See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's lumbar spine disability is not inadequate.  The Veteran complained of constant pain, limited movement, and periods of incapacitations, which are considered by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 60 percent is warranted for the Veteran's lumbar spine disability.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted. 


ORDER

A disability evaluation of 60 percent for lumbar spine disability is granted, effective August 7, 2006, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


